661 S.E.2d 887 (2008)
STATE of North Carolina
v.
Wayne Thomas JOHNSON.
No. 119P00-20.
Supreme Court of North Carolina.
April 10, 2008.
Wayne Thomas Johnson, Pro Se.
Daniel P. O'Brien, Amy C. Kunstling, Assistant Attorney Generals, Robert F. Johnson, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 7th day of March 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Alamance County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 10th day of April 2008."
TIMMONS-GOODSON, J., recused.